UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7692


FLOYD JOYNER, SR.,

                Plaintiff - Appellant,

          v.

SHARON JONES, Clerk Isle of Wight Circuit Court; ANTOINETTE
E. TUCKER, Office of the Public Defender,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:14-cv-01771-LO-MSN)


Submitted:   March 17, 2016                 Decided:   March 21, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Floyd Joyner, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Floyd Joyner, Sr., seeks to appeal the district court’s

order dismissing      his   complaint       for    failure   to    state    a   claim

under 28 U.S.C. § 1915A(b) (2012).                 We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

     Parties    are   accorded    30        days   after     the   entry    of    the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was filed on April 30, 2015, and

entered on the docket on May 1, 2015.                The notice of appeal was

filed on October 14, 2015.             Because Joyner failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                   We deny Joyner’s

motions for default judgment and to amend and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                           DISMISSED



                                        2